Claims 1, 2, 4-6 and 10-21 are currently pending with claims 3, and 7-9 being canceled. 
The 102/103 rejections over Wang and Lin taken individually have been withdrawn in view of the present amendment because neither Wang nor Lin discloses or suggests the presently claimed rubber. 
The rejection over Maturos in view of Chowdhury has been overcome in view of the present amendment and response.  None of the cited references disclose or suggest the presently claimed rubber. 
New grounds of rejections have been made in view of newly discovered references to Ueda et al. (US 2015/0194668) and Brooks et al. (US 2015/0241147). 
The double patenting rejection over the claims of US Patent No. 9,966,199 has been maintained because applicant did not distinctly and specifically point out the supposed errors in the rejection.  Submission of the terminal disclaimer is deemed necessary to obviate the rejection. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
A Markush grouping is defined as a closed group of alternative members. The Markush grouping set out in the claim is improper because a rubber polymer alone does not represent a group of alternative members.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030590 to Wang et al. (Wang) in view of US 2015/0194668 to Ueda et al. (Ueda).
Wang discloses a self-supporting layer comprising a porous conductive framework having a plurality of pores to accommodate a dry mixture comprising graphene sheets, binder particles and conductive fillers (paragraphs 55, 57 and 62).  The porous conductive framework comprise graphene foam, graphene oxide foam or reduced graphene oxide foam (paragraph 57).  The binder particles comprise styrene-butadiene rubber particles having a particle size from 10 nm to 5 µm (paragraphs 58, 98 and 111).  The binder also includes nitrile rubber (paragraph 
Wang does not explicitly disclose the binder comprising a rubber selected from the group consisting of butyl rubber (IIR), epichlorohydrin rubber(ECH, ECO), ethylene propylene rubber (EPR), perfluoroelastomer (FFKM), polyacrylate rubber(ACM), polychloroprene (neoprene) (CR), polysulfide rubber (PSR), sanifluor (FEPM), thermoplastic ether ester elastomers (TEEEs) copolyesters, melt processible rubber (MPR), thermoplastic vulcanizate (TPV), and a combination thereof.
Ueda, however, teaches a composite graphite particle for non-aqueous- secondary-battery negative electrode comprising a graphite particle and a metallic particle capable of alloying with Li, wherein a section of the composite graphite particle is examined with a scanning electron microscope, a folded structure of the graphite is observed and presence ratio of the metallic particle in the composite graphite is 0.2 or higher (abstract).  
A negative electrode is formed by mixing a binder resin, a thickener with the composite graphite particle (paragraphs 299-302).  The binder resin comprises styrene/butadiene rubber or ethylene/propylene rubber (paragraph 300).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute ethylene/propylene rubber for styrene/butadiene rubber for a binder resin because 
Regarding claims 2, 10, 11 and 21, Wang discloses the self-supporting layer before and after being lodged with the dry mixture has a meso-porous structure having a pore size from 2 to 50 nm (paragraph 57).  This is a clear indication that the pores of the porous conductive framework are not completely filled by the dry mixture.  Wang does not explicitly disclose that the dry mixture occupies from 10 to 98% of pore volume of the graphene foam framework, leaving behind a core portion of 2 to 90% free from the dry mixture.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in a content of the pore volume of the graphene foam framework occupied by the dry mixture will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the content of the pore volume of the graphene foam framework occupied by the dry mixture is critical or provides unexpected results.  
In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
	
Regarding claim 12, Wang does not specifically disclose the self-supporting layer in the form of a sealing material including an o-ring.  However, it appears that the self-supporting layer meets all structural limitations and chemistry required by the claims.  
Therefore, the examiner takes the position that the composite material would be useful as a sealing material including an o-ring as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 5, 6, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ueda as applied to claim 1 above, and further in view of US 2016/001995 to Zhamu et al. (Zhamu).
2/g, nor do the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements less than 0.001% by weight.  There is no teaching or suggestion that the graphene foam framework has a degree of graphitization no less than 90%.    
Zhamu, however, discloses an open cell graphene foam having multiple pores and pore walls with a density from 0.01 to 1.7 g/cc, a specific surface from 50 to 2600 m2/g wherein the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements of 0% by weight.  The graphene foam has a degree of graphitization no less than 90% (paragraphs 30, 33, 40, 45 and 120).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene foam disclosed in Zhamu for the graphene foam disclosed in Wang motivated by the desire to provide the composite material having better thermal conductivity, electrical conductivity, elastic modulus and flexural strength (paragraph 149 of Zhamu). 

Wang fails to teach a binder resin set out in the claim.  However, new combination of Wang and Ueda suggests the claimed invention. 

Claims 1, 2, 4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0224466 to Lin et al. (Lin) in view of US 2015/0241147 to Brooks et al. (Brooks). 
Lin discloses a composite material for used as a heat sink comprising (i) multiple nano graphene platelets (NGPs) in an amount of 1-90% by weight, (ii) a second filler comprising particles or filaments of carbon, graphite, metal, glass and/or polymer in an amount of 0.1-50% by weight, and (iii) a matrix material selected from a polymer comprising rubber, interpenetration network, pitch, or a combination thereof (paragraph 63).  The NGPs form a three-dimensional network of electron- and phonon-conducting pathways having pores being infiltrated with a matrix material comprising resin, liquid metal or glass (paragraphs 80 and 81).  
The NGPs are equated to the claimed graphene foam network.  The NGPs comprise pristine graphene, graphene oxide, reduced graphene oxide, functionalized graphene (example 4).  The NGPs has a density of from 0.4 to 1.6 g/cm3 (paragraph 67).  
Lin does not explicitly disclose the matrix material comprising the claimed rubbery polymer. 
Brooks, however, teaches a thermal management device obtained from a composition comprising graphene sheets, and thermally and/or electrically conductive additives (abstract).  The composition further includes a binder resin comprising polyacrylate rubber, polysulfide rubber, butyl rubber, or ethylene/propylene rubber (paragraphs 70 and 71).  

Regarding claims 2, 10 and 11, Lin discloses the three-dimensional network of the NGPs is compressed to a desired ratio to generate a desired volume to accommodate the matrix material.  The volume compression ratio of the NGPs can be varied to achieve various levels of porosity.  Lin does not explicitly disclose that the matrix material occupies from 10 to 98% of pore volume of the three-dimensional network of the NGPs, leaving behind a core portion of 2 to 90% free from the matrix material.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in a content of the pore volume of the porous NGP framework occupied by the matrix material will not support the patentability of subject matter encompassed by the prior art unless there 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the content of the pore volume of the porous NGP framework occupied by the matrix material in the range instantly claimed motivated by the desire to provide excellent thermal conductivity, electrical conductivity, mechanical strength, surface hardness and scratch resistance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
	
Regarding claim 12, Lin does not specifically disclose the composite material in the form of a sealing material including an o-ring.  However, it appears that the composite material meets all structural limitations and chemistry required by the claims.  
Therefore, the examiner takes the position that the composite material would be useful as a sealing material including an o-ring as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 5, 6, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Brooks as applied to claim 1 above, and further in view of Zhamu.
Lin does not explicitly disclose the porous NGP framework having a density from 0.1 to 1.5 g/cc, a pore size from 2 nm to 100 µm, a specific surface from 50 to 2600 m2/g, nor do the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements less than 0.001% by weight.  There is no teaching or suggestion that the graphene foam framework has a degree of graphitization no less than 90%.    
Zhamu, however, discloses an open cell graphene foam having multiple pores and pore walls with a density from 0.01 to 1.7 g/cc, a pore size from 2 to 50 nm, a specific surface from 50 to 2600 m2/g wherein the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4 and a content of non-carbon elements of 0% by weight.  The graphene foam has a degree of graphitization no less than 90% (paragraphs 20, 30, 33, 40, 45 and 120).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene foam disclosed in Zhamu for the porous NGP framework disclosed in Lin motivated by the desire to provide the composite material having better thermal conductivity, electrical conductivity, elastic modulus and flexural strength (paragraph 149 of Zhamu). 
Lin fails to teach a rubbery polymer set out in the claim.  However, new combination of Lin and Brooks suggests the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-6, and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,966,199.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. 9,966,199 disclose each and every limitation of the claims set out in the instant application except a graphene foam-based sealing material having 10-98% of the pore volume of the graphene foam occupied by a liquid electrolyte.   
It appears that a supercapacitor electrode of the U.S. Patent No. 9,966,199 meets all structural limitations and chemistry required by the claims.  The graphene foam has a pore size, a density, a surface area, a thermal conductivity and an 002 from 0.3354 nm to 0.36 nm, a mosaic spread value less than 0.4, and a content of non-carbon elements of 0% by weight.  The graphene foam has a degree of graphitization no less than 90%.   The liquid electrolyte is coated on a surface of the graphene foam by the same impregnating process disclosed in Applicant’s disclosure.  The liquid electrolyte comprises an intrinsically conducting polymer. The pores contains a redox pair partner selected from an intrinsically conducting polymer, a transition metal oxide and an organic molecule. The redox pair partner is equated to the claimed semi-interpenetrating network or simultaneous network.  Therefore, the examiner takes the position that the graphene foam-based sealing material having 10-98% of the pore volume of the graphene foam occupied by a liquid electrolyte would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

The double patenting rejection has been maintained because applicant did not distinctly and specifically point out the supposed errors in the rejection.  Submission of the terminal disclaimer is deemed necessary to obviate the rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788